Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species election 1: election between the embodiments of figures 2-4. The species are independent or distinct because they represent mutually exclusive and materially different display embodiments.  Among other mutually exclusive characteristics, 14F of figure 4 is for example directly bonded to 26, unlike the free standing versions of Figures 2/3, and  Figure 2 has 14F bonded to the inside of 12 whereas Figure 3 has 14F bonded to the outside of 12.
Species election 2: election between the material of the housing (“is formed from glass” vs “is formed from metal”) as recited in the claims.  The species are independent or distinct because they represent mutually exclusive and materially different housing compositions. In addition, these species are not obvious variants of each other based on the current record.
Species election 3: election between the types of housing (unibody vs multiple structures) as disclosed on page 5 of the specification. The species are independent or distinct because they represent mutually exclusive and structurally different housing designs. In addition, these species are not obvious variants of each other based on the current record.
Species election 4: election between the types of sidewalls of the housing (straight vs curved) as disclosed on page 6 of the specification.  The species are independent or distinct because they represent mutually exclusive and structurally different housing configurations. In addition, these species are not obvious variants of each other based on the current record.
Species election 5: election between the function of the bent edges (inactive area vs including active display pixels) as disclosed on page 6-7 of the specification.  The species are independent or distinct because they represent materially different process considerations when bending a display with active pixels vs bending an inactive area, which results in mutually exclusive and different products. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement due to the nature of the restriction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                         
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746